COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                               §
                                                                No. 08-13-00291-CR
LUIS CARLOS RAMOS,                             §
               Appellant                                           Appeal from the
                                               §
V.                                                               409th District Court
                                               §
THE STATE OF TEXAS,                                           of El Paso County, Texas
               Appellee.                       §
                                                                (TC# 20110D01868)
                                               §


                                     JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF MAY, 2016.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.